Case 4:21-cv-01774 Document 16-2 Filed on 06/11/21 in TXSD Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

JENNIFER BRIDGES, et al §
§
Plaintiffs, §
Vv. § Civil Action No. 4:21-CV-01774
§
THE METHODIST HOSPITAL D/B/A THE §
METHODIST HOSPITAL SYSTEM, AND §
HOUSTON METHODIST THE WOODLANDS §
HOSPITAL, §
§
Defendants. §

DECLARATION OF JENNIFER BRIDGES
I], Jennifer Bridges, hereby declare:

1. Iam over 18 years of age, of sound mind, and in all ways capable of making this
Declaration. The facts stated in this declaration are within my personal knowledge and are
true and correct. I could and would testify competently to these facts if called upon to do
SO.

to

| have been employed as a registered nurse at Methodist Hospital since November of 2014.
It is my only form of income. I need this income to help support my family.

3. During my employment as a registered nurse for Methodist Hospital, I treated many
patients who were positive for COVID-19. As a result, | contracted and eventually
recovered from COVID-19,

4. | learned in April 2021 that my employer was mandating the COVID-19 investigational
vaccine. I am not comfortable taking that vaccine for numerous teasons, but mainly
because it is still investigational, and I did not want to be a part of a clinical trial. However,
I faced the proposition of losing my job for not agreeing to be a human subject in a clinical
trial. 1 feel like Methodist was attempting to coerce me or use undue influence to make me
participate in the clinical trial for the vaccines. I was threatened by numerous Methodist
executives, including the CEO and CNO of Methodist Hospital, Baytown, Texas. Among
other things. | was reprimanded for letting others know I would not participate in the
investigational vaccine trial. ] was also reprimanded for asking others whether they agreed
with the Methodist Mandatory COVID-19 Vaccination Policy.

5. On June 8, 2021, 1 was suspended for two weeks without pay. In the interim, I was told by
representatives of Methodist that if | take the investigational COVID-19 vaccine, I will be

PLAINTIFF’S
i EXHIBIT

 
Case 4:21-cv-01774 Document 16-2 Filed on 06/11/21 in TXSD Page 2 of 2
reinstated,

6. Attached is Exhibit A to my declaration. a human resources form sent to me on Mondays.
June 7, 2021 suspending me for failure to take the investigational vaccine.

7. Tdeelare under penalty of perjury that the foregoing is truc and correct.

EXECUTED on June 10,2071

i 4 } i

i t 4
! / i
LU Ae KALE CARN
PUT Ee AAO AX

Jenniter Brides
